Citation Nr: 1811389	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  11-10 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to a service-connected psychiatric disability.  

2.  Entitlement to service connection for chronic fatigue syndrome, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to a service-connected psychiatric disability.  

3.  Entitlement to service connection for vertigo, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to a service-connected psychiatric disability.  

4.  Entitlement to service connection for a disability manifested by joint and muscle pain, to include as due to a qualifying chronic disability under 38 C.F.R. § 3.317 or as secondary to a service-connected psychiatric disability.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu


INTRODUCTION

The Veteran served on active duty from February 1984 to April 1989 and from January 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a hearing at the RO before the undersigned in November 2013.  A transcript of that hearing is of record.

The Board most recently remanded the claims in February 2017 for further development, to include providing the Veteran with VA examinations to assess the nature and etiology of the claimed disabilities.  The Board finds that the RO substantially accomplished that development. 




FINDINGS OF FACT

The Veteran's chronic fatigue, skin condition, joint pain, and dizziness, are qualifying chronic disabilities resulting from undiagnosed illness, presumed due to Persian Gulf service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for chronic fatigue, a skin disability, joint pain, and dizziness, are presumed to have been incurred during Persian Gulf service.  38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In addition to direct, presumptive, and secondary service-connection, if a Veteran served in the Southwest Asia theatre of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for such Gulf War veterans who exhibit objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia theatre of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1) (2017). 

For purposes of Persian Gulf presumptive service connection, there are two types of qualifying chronic disabilities:  (1) an undiagnosed illness, and (2) a medically unexplained chronic multisymptom illness.  38 C.F.R. §3.317(a)(2) (2017). Presumptive service connection may also be available for certain diagnosed infectious diseases.  38 C.F.R. § 3.317(c) (2017).  As that pathology is not indicated by the evidence of record, that theory of service connection will not be addressed. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a relationship between the claimed illness and service.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  A medically unexplained multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(3)(ii) (2017).  A chronic multisymptom illness of partially understood etiology and pathophysiology will not be considered medically unexplained. 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3) (2017).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the upper or lower respiratory system; (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2017).

In this case, the record shows that the Veteran experiences symptoms such as dizziness and low back pain.  However, the medical evidence of record has not attributed those symptoms to a known diagnosis.  Because of the Veteran's status as a Persian Gulf Veteran, the possibility of service connection as a qualifying chronic disability has been raised by the record.

The Veteran's service personnel records, including the service separation form, confirm that the Veteran served in the Southwest Asia theater of operations in Kuwait during the Persian Gulf era.

The record shows that the Veteran experiences symptoms such as dizziness, diagnosed as vertigo; joint pain; fatigue; and skin symptoms.  However, the medical evidence of record has not attributed those symptoms to a known etiology, or known medical causation.  Accordingly, because of the Veteran's status as a Persian Gulf Veteran, the possibility of service connection as a qualifying chronic disability has been raised by the record.

When adjudicating a claim for service connection due to undiagnosed illness, a layperson is competent to report objective signs of an illness.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  For reported symptoms to be considered an undiagnosed illness or medically unexplained chronic multisymptom illness they must meet the criteria that by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. §3.317 (a)(1)(ii) (2017).  Thus, although lay testimony may be helpful in reporting any and all symptoms that may be attributed to a qualifying illness, and certainly must be considered by any medical specialist considering the condition, competent medical evidence is necessary to confirm that the reported symptoms cannot be attributed to a known diagnosis.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statements, or opinions.  38 C.F.R. §3.159 (2017).  The Veteran has not provided evidence that she is qualified to provide such a medical opinion. 

The Veteran was provided several VA examinations to assess the nature and etiology of the claimed disability in March 2010, May 2014, February 2015, and September 2017.  The Board finds that a review of the VA examinations shows that the Veteran's claimed conditions of fatigue, vertigo, joint pain, and skin symptoms, are all attributed to an unknown medical causation.  Specifically, in a February 2015 VA opinion which comprehensively presented all relevant medical records related to the claimed condition, concluded that the symptoms cannot be attributed to any known medical causation, and that it was at least as likely as not that those symptoms represented manifestations of a medically unexplained chronic multi-symptom illness.  That examiner agreed with the findings of a May 2014 VA examiner.

The Board finds that the examiner's inability to find any etiological association for the claimed symptoms to any known medical causation to be highly probative and dispositive of the claim.  Those examiners' opinions support a finding that the Veteran's claimed conditions are presumed due to service in the Persian Gulf, and a medically unexplained chronic multisymptom illness, and service connection must be granted. 

In arriving at that conclusion, the Board finds that evidence of continuous symptoms of a skin condition, fatigue, dizziness or vertigo, and chronic joint and muscle pain, have not only been comprehensively noted by the February 2015  and May 2014 VA examiners, but have been consistently asserted by the Veteran in lay statements.  The Board finds the evidence probative with regard to reports of continuous symptoms related to the various claimed conditions, to include finding that she has had those symptoms since her active service.  While the Board is cognizant that the various VA examiners have found that the Veteran's conditions did not arise during service, rationales for those opinions were exclusively based on the Veteran's service medical records, not indicating complaints or treatment for the symptoms.  The Board finds that, the Veteran, as a lay person, may speak competently to symptoms she experiences.  A lay person may competently report experiencing pain, fatigue, dizziness, and rashes.  Therefore, the Board finds that it is at least as likely as not that those symptoms have continued since service. 

The Board also recognizes that the May 2014 and February 2015 VA examiner both found that it was more likely than not (50 percent or greater), that the Veteran's symptoms of a skin condition, fatigue, vertigo, and joint pain, were attributable to service-connected posttraumatic stress disorder (PTSD).  However, the Board finds those conclusions, as expressed by both examiners, were based on both examiners inability to determine a known medical cause for the claimed symptoms.  Therefore, as both examiners concluded that the symptoms must be attributable to the Veteran's service-connected PTSD and also were symptoms of an undiagnosed illness, the Board finds that conclusion and rationale to be inadequate.

Specifically, the Board notes that neither the May 2014 or the February 2015 VA examiner provided an adequate rationale, or medical basis, for relating any condition to PTSD.  Both examiners explicitly noted as a precursor to their conclusions, that because there was no medically explainable etiology or causation for the symptoms, that the symptoms must be related to her PTSD.  The Board find such rationale illogical, and assigns those opinions limited probative value.  The Board also finds that a subsequent VA examination opinion provided in September 2017, found that there was no evidence that the claimed skin condition, fatigue, vertigo, or chronic pain, were related to, or aggravated by PTSD.  That examiner noted no medical basis for relating the symptoms to PTSD.  Therefore, with conflicting opinions, the Board finds that evidence to be at least in equipoise, and most certainly does not rise to the requisite level of affirmative evidence to overcome the evidence already presented in favor of the claim for service connection.  38 C.F.R. § 3.317(a)(7) (2017).

Therefore, the claim for service connection for a medically unexplained chronic multisymptom illness, to include a skin condition, fatigue, dizziness, and chronic joint and muscle pain, is granted.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).

ORDER

Entitlement to service connection for a medically unexplained chronic multisymptom illness, to include skin symptoms, fatigue, dizziness, and chronic joint and muscle pain, is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


